Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 01/16/2020 and 05/28/2020, have been considered.

Claim Objections
Claim 4 is objected to because of the following informalities: “Note that the ratio of the first characteristic is expressed by an equation below”.  This statement is unnecessary and may cause undue confusion.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “charge-discharge changes a first characteristic that is an energy storage amount-potential charge characteristic, and a second characteristic that is an energy storage amount-potential discharge characteristic, the estimation device comprising: an acquisition unit that acquires information relating to a part of a third characteristic that is an energy storage amount-voltage charge characteristic and/or a fourth characteristic that is an energy storage amount-voltage discharge characteristic of the energy storage device”.  The claim is unclear as to the relationship between the first, second, third, and fourth characteristic and “energy storage amount-potential discharge characteristic.”  Examiner needs further clarification.  For purposes 
Claim 1 also recites “pieces of V−dQ/dV in correspondence with a change in a feature value”.  Examiner is unclear as meaning of “pieces of V−dQ/dV” and “a feature value”.  Examiner needs further clarification; for the purposes of examination these limitations will be understood as data collected relating to “V−dQ/dV.”   
The same or similar limitations are used present in the remaining independent claims and therefore have the same deficiencies. Further all dependent claims have inherited the same deficiencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6, and 10-12is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (US PGPub 2017/0033572) in view of Wang et al. (US PGPub 2012/0105068).

an acquisition unit that acquires information relating to a part of a third characteristic that is an energy storage amount-voltage charge characteristic and/or a fourth characteristic that is an energy storage amount-voltage discharge characteristic of the energy storage device (¶¶41-42, “acquired portion 2”; ¶56); 
a storage unit that stores a plurality of energy storage amount characteristics that are at least any of first characteristics, second characteristics, third characteristics, fourth characteristics (Claim 8 “microprocessor and a memory”), and 
a first estimation unit that estimates an internal state of the energy storage device in accordance with the information, and in accordance with the energy storage amount characteristics or the function (¶62 teaches “At block 650, the battery management system estimates the capacity of one or more battery cells based on the estimated characteristics”).
Becker is silent as to pieces of V−dQ/dV in correspondence with a change in a feature value, which is changed by repeated charge-discharge, or stores as a function of the feature value.
Wang teaches pieces of V−dQ/dV in correspondence with a change in a feature value, which is changed by repeated charge-discharge, or stores as a function of the feature value (¶24; “dQ/dV v. V”).


As to Claim 2,  Becker teaches wherein the acquisition unit acquires information of the third characteristic and/or the fourth characteristic in a predetermined voltage range of the energy storage device, the estimation device further comprising a second estimation unit that obtains a feature value from the information, and refers to the energy storage amount characteristics or the function in accordance with the feature value, to estimate the third characteristic or the fourth characteristic at a time when the information is acquired, wherein the first estimation unit estimates a parameter indicating an internal state of the energy storage device in accordance with the information and the estimated third characteristic or fourth characteristic (¶62 teaches characteristics are measured at particular time.  As explained above in the 112 b rejection, the claim limitations need further clarification with regards to the meaning of characteristics.  Therefore, for purposes of examination Becker’s use of estimated characteristic at different times  to be the first, second, third, and fourth characteristics).

As to Claim 3, Becker teaches wherein the feature value is at least one of an amount of charge or a discharge capacity in the predetermined voltage range, and/or an average discharge 

As to Claim 5, Becker is silent as to wherein the second estimation unit refers to the V−dQ/dV to estimate V−dQ/dV by interpolation calculation, and the parameter includes a processing coefficient necessary for the interpolation calculation.
	Wang teaches the second estimation unit refers to the V−dQ/dV to estimate V−dQ/dV by interpolation calculation, and the parameter includes a processing coefficient necessary for the interpolation calculation (¶¶30-35).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine both references.  Both references share the same field of endeavor in estimating the charge within a battery or electrochemical device.  Becker teaches the apparatus and the storage of data where Wang teaches the specific relationship V-dQ/dV.  One would be motivated to make this combination to increase the accuracy of the final estimation of the remaining charging capacity of a battery device.

As to Claim 6, Becker teaches wherein the first estimation unit obtains the parameter by optimization calculation to minimize a difference between the information and the third characteristic or the fourth characteristic estimated by the second estimation unit (Because of the 112 b rejection, to the best of Examiner’s understanding ¶62 teaches the set forth limitations ).

As to Claim 10, Becker teaches an energy storage apparatus comprising: an energy storage device; and the estimation device according to claim 1 (Figure 1, item 300).

	Allowable Subject Matter
Claims 4, and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
 	The prior art does not teach or suggest “a degree of contraction of the single electrode, a degree of contraction of a counter electrode, a deviation amount of capacity balance between the single electrode and the counter electrode, and polarization; Note that the ratio of the first characteristic is expressed by an equation below (a ratio of a first characteristic)=(a difference in an energy storage amount between a first characteristic and a second characteristic at a potential of the single electrode corresponding to a maximum attainment voltage of the energy storage device stored in the storage unit when the information is acquired)/(a maximum value of the difference in the energy storage amount)” as set forth in claim 4 in combination with the remaining dependent claims.
The prior art does not teach or suggest “a third estimation unit that estimates the third characteristic or the fourth characteristic, using the parameter estimated by the first estimation unit as set forth in claim 7 in combination with the remaining dependent claims 8-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Natthawuth Somakettarin, Hideharu Sugihara, Tsuyoshi Funaki, Open-circuit-voltage characterization system design for studies of phase-transition mechanism and deterioration in Mn-type Li-ion batteries, IEICE Electronics Express, 2017, Volume 14, Issue 15, Pages 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804.  The examiner can normally be reached on Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.